UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7010


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN LEONARD WORTHEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00010-MR-6)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Leonard Worthen, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin    Leonard    Worthen        appeals    the    district      court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                         We have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                          United

States v. Worthen, 1:08-cr-00010-MR-6 (W.D.N.C. June 6, 2012).

We   deny   Worthen’s       motion   for       appointment       of   counsel.       We

dispense    with     oral    argument      because        the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2